Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yoshiko Ito, Registration No. 70,437 on 28 September 2021.

The application has been amended as follows:

Note: the bold formatting in the amendments to the claims is only intended to highlight where the Examiner amended the claims. The bolded formatting should not be propagated to the published claims.

Amend claim 8 to read as follows: 

8. (Currently Amended) A semiconductor device comprising: 
a master configured to issue memory access requests including i) a first memory access request including a first write request including a first write data and ii) a second memory access request including a second write request including a second write data; and 

wherein the memory controller includes: 
a first code generation unit configured to 1) receive the first write request including the first write data, 2) generate a first code of the first write data for detecting an error in the first write data corresponding to the first write request, 3) receive the second write request including the second write data, and 4) generate a first code of the second write data for detecting an error in the second write data corresponding to the second write request; 
a sub memory including 1) a first sub memory configured to store the first write data and the second write data, and 2) a second sub memory configured to store the first code of the first write data and the first code of the second write data; 
a write data verification unit configured to verify whether the error in the first write data exists and whether the error in the second write data exists using the first code of the first write data and the first code of the second write data, respectively; and 
a sub memory controller configured to: 
determine whether a first write destination address where the first write data is to be written and a second write destination address where the second write data is to be written indicate a same write destination address; 
when the first write destination address and the second write destination address indicate the same write destination address, refer to the sub memory to determine whether merging valid data of the first write data and valid data of the second write data to be written into the same write destination address 
when merging the valid data of the first write data and the valid data of the second write data is determined to result in the merged data having the predetermined data width, read i) the first write data and the second write data from the first sub memory and ii) the first code of the first write data and the first code of the second write data from the second sub memory; 
generate and output the merged data when the write data verification unit verifies that the error in the first write data does not exist and the error in the second write data does not exist ; 
a second code generation unit configured to generate a second code for detecting an error of the merged data and output[[s]] the merged data and the second code corresponding to the merged data into the same write destination address  in the main memory; and 
a command issuing unit configured to issue a command to write the merged data to which the second code is added into the same write destination address  in the main memory, 
wherein each of the first write data and the second write data includes a plurality of blocks, 
wherein information indicating valid data or invalid data is set [[to]] for each block in the first write data according to the first write request and is set [[to]] for each block in the second write data according to the second write request, 
wherein the first code generation unit generates i) the first code of the first write data for the blocks of the first write data [[to]] for which corresponding information indicating the valid data are set and ii) the first code of the second write data for the [[to]] for which corresponding information indicating the valid data are set, 
wherein the first sub memory includes entries for the respective write destination addresses, wherein when the first write request is received, the sub memory controller checks whether the entries in the first sub memory already include an entry for the same write address, and 
wherein when the entries in the first sub memory include the entry for the same write address, the sub memory controller overwrites, with the valid data of the first write data of the received first write request, valid data that is already stored in the entry prior to receiving the first write request, and
 wherein the valid data already stored in the entry prior to receiving the first write request corresponds to the valid data of the first write data of the received first write request.

Amend claim 14 to read as follows: 

14. (Currently Amended) A semiconductor device comprising: 
	a master configured to issue memory access requests including i) a first memory access request including a first write request including a first write data and ii) a second memory access request including a second write request including a second write data; and 
a memory controller configured to access a main memory according to write destination addresses respectively included in the memory access requests, the write destination addresses corresponding to locations in the main memory, wherein the memory controller includes: 
a first code generation unit configured to 1) receive the first write request including the first write data, 2) generate a first code of the first write data for detecting the second write data, and 4) generate a first code of the second write data for detecting an error in the second write data corresponding to the second write request; 
a sub memory including l) a first sub memory configured to store the first write data and the second write data, and 2) a second sub memory configured to store the first code of the first write data and the first code of the second write data; 
a sub memory controller configured to: 
refer to the sub memory to determine whether merging first valid data of the first write data and second valid data of the second write data results in merged data having a predetermined data width, the first write data and the second write data to be written into a same write  destination address in the main memory; 
when merging the first valid data and the second valid is determined to result in the merged data having the predetermined data width, read the first write data and the second write data and read, from the sub memory, the first code of the first write data and the first code of the second write data; and 
determine whether each of the first write data and the second write data includes an error by using the first code of the first write data and the first code of the second write data, and output[[s]] the merged data when it is determined that the first write data and the second write data do not include [[an]] the error; 
a second code generation unit configured to generate a second code for detecting an error of the merged data and output[[s]] the merged data and the second code corresponding to the merged data to the main memory; 
a write data verification unit configured to verify whether the first write data stored in the first sub memory includes [[an]] the error based on the first code of the first write data stored in the second sub memory and whether the second write data stored in the first sub memory includes the error based on the first code of the second write data stored in the second sub memory; and
a command issuing unit configured to issue a command to write the merged data and the second code corresponding to the merged data into the main memory, 
wherein the memory controller further includes a write data check unit configured to determine, before merging the first valid data of the first write data with the second valid data of the second write data, whether the first valid data in the first write data has the predetermined data width without merging the first valid data of the first write data with the second valid data of the second write data, and 
wherein when the write data check unit determines that the first valid data in the first write data has the predetermined data width without merging the first valid data of the first write data with the second valid data of the second write data, (1) the first write data is not stored in the first sub memory, (2) the second code generation unit generates the second code based on the first write data, and (3) the command issuing unit issues a command to write data obtained by adding the second code to the first write data into the main memory.

Amend claim 15 to read as follows: 

15. (Currently Amended) The semiconductor device according to claim 14, wherein when the write data check unit determines that the first valid data in the first write data has the predetermined data width, the write data check unit further determines whether a pre-existing write data having [[a]] the same write destination address as the write destination address of the first write data is stored in the first sub memory, and wherein when the write data check unit pre-existing write data having the same write destination address as the write destination address of the first write data is stored in the first sub memory, the write data check unit requests the sub memory controller to delete the pre-existing write data stored in the first sub memory.

Amend claim 18 to read as follows: 

18. (Currently Amended) A memory controller comprising: 
a first sub memory configured to store first write data including first valid data and second write data including second valid data, the first write data and the second write data being respectively included in a first write request and a second write request, the first write request and the second write request being issued by a master, the master being configured to issue a first memory access request including the first write request and a second memory access request including the second write request; 
a first code generation unit configured to respectively generate first codes for the first write data and the second write data stored in the first sub memory such that i) one of the first codes  is generated to detect a first error in the first write data and ii) another one of the first codes  is generated to detect a second error in the second write data; 
a second sub memory configured to store the first codes; 
a write data verification unit configured to verify whether the first write data stored in the first sub memory includes the first error and the second write data stored in the first sub memory includes the second error based on the first codes stored in the second sub memory; 
a sub memory controller configured to: 
when the first write request and the second write request are both for a same write destination address corresponding to a location in a main memory, determine whether data having a predetermined data width is obtained by merging the first valid data of the first write data and the second valid data of the second write data; 
first valid data of the first write data and the second valid data of the second write data, read the first write data and the second write data to be merged from the first sub memory; and 
when the write data verification unit determines that the read first write data does not include the first error and the read second write data does not include the second error using the first codes stored in the second sub memory, merge the first valid data of the read first write data and the second valid data of the read second write data to generate the data having the predetermined data width; 
a second code generation unit configured to generate a second code to be written into the main memory for detecting an error in the data having the predetermined data width 
and a command issuing unit configured to issue a command to write the data having the predetermined data width  and the second code into the same write destination address corresponding to the location in the main memory

Amend claim 28 to read as follows: 

28. (Currently Amended) The memory controller according to claim 25, wherein when the first write request is received and pre-existing write data having the same write destination address as the write destination address of the received first write request is not stored in the first sub memory, the sub memory controller determines that the predetermined condition is satisfied.

Amend claim 31 to read as follows: 

memory access request and second memory access request issued respectively by the first master and the second master, wherein the sub memory controller determines whether the sub memory controller merges the first valid data of the first write data and the second valid data of the second write data read from the first sub memory in accordance with an issuance status of the first memory access request and an issuance status of the second memory access request of the master monitored by the request monitoring unit, and when the sub memory controller determines that the sub memory controller does not merge the first valid data of the first write data and the second valid data of the second write data, the sub memory controller reads data of a corresponding write destination address of the first write data and merges the read data and the first valid data in the first write data, and wherein the second code generation unit generates the second code.

Allowable Subject Matter
Claims 8, 14-15, 18, and 22-31 are allowed as amended by Examiner’s Amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  The examiner can normally be reached on Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139  

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139